Citation Nr: 0018561	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-13 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
with esophageal varices, due to alcohol dependence, secondary 
to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for cirrhosis of the liver, 
with esophageal varices, as secondary to alcohol dependence, 
and as a residual of his service-connected PTSD.  The claim 
was then remanded in April 1999 for additional due process 
and evidentiary development.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been received.  

2.  Cirrhosis of the liver, with esophageal varices, due to 
alcohol dependence is not shown to be proximately due to 
PTSD.  


CONCLUSION OF LAW

Cirrhosis of the liver, with esophageal varices, due to 
alcohol dependence, was not incurred in wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran contends, in essence, that he manifests a 
cirrhosis of the liver disability that is secondary to a 
residual of his PTSD, that is, alcohol abuse.  His claim was 
initially denied by the RO on the basis of provisions 
prohibiting the payment of compensation and direct service 
connection for substance abuse disabilities.  However, as we 
noted in the April 1999 remand that while the payment of 
compensation is prohibited, entitlement to service connection 
for benefits purposes could be awarded in appropriate 
circumstances.  See Barela v. West, 11 Vet.App. 280 (1998); 
VAOGCPO 2-98.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Also, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).

Review of the veteran's claim file show that he reported 
drinking one pint of whiskey per day in reports dated January 
and July 1995, although the examiner noted that he stated 
that he did not think that he was an alcoholic.  The report 
of a January 1995 VA PTSD examination shows that the veteran 
"expressed surprise a[t] being here today seeing a 
psychiatrist, because he says that he doesn't have any kind 
of emotional problems and he didn't request this kind of 
interview."  The examiner found that the veteran "did not 
present any kind of emotional problems" and he was not "in 
need of any psychiatric care at the present time.  So 
therefore no diagnosis is given."

A July 1995 report shows that he was diagnosed with 
alcoholism.  

A hospitalization discharge record, dated August 1996, shows 
that the veteran was admitted in June 1996, and that he had a 
"longstanding history of heavy drinking, in retrospect to 
deal with many of his [PTSD] symptoms."  That report also 
shows that he had been abstinent since July 1995.  

As noted in the April 1999 remand, a letter from the Clinical 
Director at the Bay Pines Medical Center, dated July 1997, 
stated:

I am writing at the request of [the 
veteran].  He has asked me to provide an 
opinion regarding his alcohol dependence, 
and by implication the liver problems 
resulting from his drinking, and its 
relationship to his Posttraumatic Stress 
Disorder. 

[He] enrolled in the Stress Treatment 
Program in August of 1996 and has been 
under my care since that time.  
Significant substance abuse problems are 
found in 70 to 80 percent of combat 
related PTSD victims, a rate that is 
roughly three or four times that found in 
the general population of the United 
States.  This is assumed to be the result 
of the excessive stress-related symptoms 
from the PTSD.  I believe, therefore, 
that [the veteran] would likely not have 
had an alcohol problem if he had not 
suffered PTSD related to his war 
experiences.  

Recently, the veteran was afforded two VA rating 
examinations.  The report of the first VA examination is 
dated April 1999, and shows that the examiner obtained a 
thorough oral history from the veteran.  Under the diagnosis 
section of the report, the examiner noted that the veteran 
had a history of chronic drug and alcohol abuse.  The veteran 
denied any drug injections since the early 1980s and no 
alcohol ingestion since the mid 1990s.  The examiner also 
found that "It is certain that as likely as not that the 
veteran's cirrhosis is directly related to his alcohol abuse.  
At this time it is unlikely that alcohol abuse is 
approximately due to or related to his PTSD."  

The VA PTSD examination report is dated May 1999.  It too 
shows that the examiner obtained a thorough and complete oral 
history from the veteran.  The PTSD examiner found that:

It appears as though [the veteran] 
started using alcohol and drugs before he 
went into the military.  It is true that 
many people suffering from [PTSD] use 
alcohol and/or drugs in an attempt to 
alleviate their debilitating symptoms; 
however, it is also true that once this 
reliance takes place, substance abuse 
becomes a problem unto itself.  If the 
[veteran] is getting or has gotten 
treatment for [PTSD], including 
medication for symptoms of stress, the 
dependence on alcohol/drugs for relief 
should no longer be necessary.  If an 
individual continues using alcohol or 
drugs in addition to prescription drugs, 
in my opinion, that person is an 
alcoholic.  

The examiner also noted that the veteran's prior records 
indicated that he used alcohol and drugs to self medicate his 
PTSD symptoms, however, the examiner pointed out that the 
veteran currently reported using alcohol and drugs before 
service.  The examiner also stated that "he may have used 
them after his military service to help him sleep, but it is 
just as likely [that] he was addicted to substances by that 
time.  "So, while he may have used them subsequently to deal 
with his [PTSD], he did not start using alcohol or drugs 
because of it."  

In deciding whether service connection for cirrhosis of the 
liver, with esophageal varices, due to alcohol dependence, 
secondary to service-connected PTSD is warranted, we note 
that there are two determinations necessary to the claim.  
First, it must be determined whether the veteran's cirrhosis 
of the liver, with esophageal varices, is due to an alcohol 
abuse disorder, or whether it has some other etiology.  
Second, if the cirrhosis is as likely as not due to alcohol 
abuse, it must be determined whether the alcohol abuse 
disorder is due to the PTSD.  

We note that the examiner of the April 1999 VAE did provide 
an opinion that it was as likely as not that the veteran's 
cirrhosis is directly related to his alcohol abuse.  Thus, 
the question that must now be addressed by the Board is 
whether the veteran's alcohol abuse disorder is due to his 
PTSD.  As discussed above, a letter dated July 1997 first 
addressed this issue, noting that the veteran "enrolled in 
the Stress Treatment Program in August of 1996...Significant 
substance abuse problems are found in 70 to 80 percent of 
combat related PTSD victims, a rate that is roughly three or 
four times that found in the general population of the United 
States.  This is assumed to be the result of the excessive 
stress-related symptoms from the PTSD.  I believe, therefore, 
that [the veteran] would likely not have had an alcohol 
problem if he had not suffered PTSD related to his war 
experiences."

In view of the foregoing, we find that the veteran has 
presented a plausible claim; however, while this evidence may 
well ground the veteran's claim, we do not find it as 
probative as the reports prepared in 1999, for several 
reasons.  First, we find it significant that both examiners 
in 1999 compiled a detailed and thorough oral history from 
the veteran, and has his claims folder available for review.  
In fact, the May 1999 examiner noted inconsistencies between 
the veteran's previous records and his oral history provided 
at the examination.  Second, we find that the above letter 
speaks in generalities contrasting the rate of substance 
abuse between combat veterans and the general population, and 
includes assumptions in reaching a determination as to the 
veteran's specific case.  This finding is not as probative as 
the 1999 reports that focus specifically on the veteran.  

Thus, although the May 1999 report shows that while the 
veteran may have used alcohol to "deal with his [PTSD], he 
did not start using alcohol...because of it".  We note that 
the evidence shows both that the veteran starting using drugs 
and alcohol prior to his military service, and that he 
reportedly stopped using drugs in the 1980s, and had not been 
drinking since July 1995.  However, the January 1995 report 
shows that he did not present any kind of emotional problems 
and was not in need of any psychiatric care.  He reportedly 
began his treatment program for PTSD in August of 1996.     

In addition, we note that the April 1999 examiner made a 
specific finding that "it is unlikely that alcohol abuse is 
approximately due to or related to his PTSD."  Thus, as we 
determine that the preponderance of the probative medical 
evidence is against the claim, it must be denied.  



ORDER

Entitlement to service connection for cirrhosis of the liver, 
with esophageal varices, due to alcohol dependence, secondary 
to service-connected PTSD is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

